          Case 5:17-cv-00489-EJD Document 188 Filed 06/28/19 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                  NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
10
     YAHOO! INC., a Delaware corporation,          Case No. 5:17-CV-00489-EJD
11
                    Plaintiff,                     FINAL JUDGMENT
12

13   v.

14   NATIONAL UNION FIRE INSURANCE
     COMPANY OF PITTSBURGH, PA, a
15   Pennsylvania corporation,
16
                    Defendant.
17

18

19

20

21

22

23

24

25

26

27

28




                                               1
       Case 5:17-cv-00489-EJD Document 188 Filed 06/28/19 Page 2 of 4


 1   The Court hereby enters its final judgment as follows:

 2          On October 12, 2018, the Court granted in part and denied in part the cross-motions for

 3   summary judgment of Plaintiff Yahoo! Inc. (“Yahoo”) and Defendant National Union Fire

 4   Insurance Company of Pittsburgh, PA (“National Union”). (ECF 78.) The Court held as follows:

 5          1.     The undisputed factual record shows there was at least the potential for coverage

 6                 pursuant to the “Personal Injury” coverage (“[o]ral or written publication, in any

 7                 manner, of material that violates a person’s right of privacy”) for the following class

 8                 action lawsuits: Sutton, et al. v. Yahoo! Inc., No. CIV 1202973 (Marin Cty. Super.

 9                 Ct.) (“Sutton lawsuit”); Penkava v. Yahoo! Inc., No. 12-cv- 03414 (N.D. Cal.)

10                 (“Penkava lawsuit”); and Holland v. Yahoo! Inc., No. 13-cv-4980 (N.D. Cal.)

11                 (“Holland lawsuit”), which was later consolidated with three other similar class

12                 actions as In re Yahoo Mail Litigation.

13          2.     National Union breached the duty to defend Yahoo against the Sutton, Penkava, and

14                 In re Yahoo Mail Litigation.

15          3.     The Sutton and Penkava lawsuits were voluntarily dismissed by the plaintiffs in those

16                 cases. Accordingly, there can be no breach of the duty to indemnify under the 2011

17                 policy with respect to the Sutton and Penkava lawsuits because Yahoo never became

18                 legally obligated to pay damages for those actions.

19          4.     Yahoo’s payment of attorney’s fees to the plaintiffs’ counsel to settle the In re Yahoo

20                 Mail Litigation (including the Holland lawsuit) constitutes “damages” under

21                 National Union’s policy. Thus, National Union breached the duty to indemnify

22                 Yahoo for the attorney’s fee portion of the settlement of the In re Yahoo Mail

23                 Litigation. National Union did not breach the duty to indemnify Yahoo for the

24                 service awards paid to class representatives in the In re Yahoo Mail Litigation.

25          5.     The Deductible Coverage Endorsement to the 2011 insurance policy is neither

26                 unenforceable nor inapplicable under the particular facts of this case.

27          On January 25, 2019, the Court ruled on National Union’s motions in limine concerning the

28   measure of damages for breach of contract. The Court ruled as follows:




                                                      2
       Case 5:17-cv-00489-EJD Document 188 Filed 06/28/19 Page 3 of 4


 1          1.     Yahoo is entitled to have the total defense costs for the Sutton and Penkava lawsuits

 2                 paid under the 2008 policy, which did not have a Deductible Coverage Endorsement.

 3                 Under that policy, National Union is responsible for Yahoo’s defense costs totaling

 4                 $272,133.47, plus interest. (ECF 122.)

 5          2.     Under the 2011 policy’s Deductible Coverage Endorsement and related Payment

 6                 Agreement, Yahoo’s damages for National Union’s breaches of the duties to defend

 7                 and indemnify Yahoo for the defense and settlement of the In re Yahoo Mail

 8                 Litigation are limited to the time value of money for 30 days, plus interest. (ECF

 9                 122.)

10          On May 22, 2019, the jury rendered its verdict on Yahoo’s claims for breach of the implied

11   covenant of good faith and faith dealing and punitive damages. The jury found as follows:

12          1.     Yahoo has proven by a preponderance of evidence that National Union acted in bad

13                 faith when it failed to defend Yahoo in several class action lawsuits that were

14                 brought against Yahoo.

15          2.     Yahoo has proven by a preponderance of evidence that National Union’s bad faith

16                 conduct was a substantial factor in causing Yahoo harm.

17          3.     The jury awarded the following as Yahoo’s damages for the harm caused by

18                 National Union’s bad faith conduct:

19                 a. $618,380.00 as the costs of the reasonable attorney fees incurred to obtain policy

20                     benefits.

21                 b. No bad faith damages for the costs of defending and settling the In re Yahoo Mail

22                     Litigation (i.e., the consolidated Holland, Kevranian, Nobles, and Zelaya

23                     lawsuits).

24          4.     Yahoo failed to prove by clear and convincing evidence that National Union engaged

25                 in bad faith conduct with malice, oppression, or fraud.

26          Based on the foregoing, IT IS HEREBY ADJUDGED AND DECREED:

27          1.     Yahoo is entitled to judgment on its counts for breach of the duty to defend; breach

28                 of the duty to indemnify, in part, the In re Yahoo Mail Litigation settlement; and




                                                      3
      Case 5:17-cv-00489-EJD Document 188 Filed 06/28/19 Page 4 of 4


 1                breach of the implied covenant of good faith and fair dealing.

 2        2.      National Union is entitled to judgment on Yahoo’s claim for punitive damages.

 3        3.      Yahoo is entitled to recover a total of $1,122,505.58 in damages, calculated as

 4                follows:

 5             a. $272,133.47, plus 10% prejudgment interest pursuant to California Code of Civil

 6                Procedure § 3289(b) calculated from the date each invoice was sent to Yahoo by its

 7                attorneys in the Sutton and Penkava actions. The parties agree that the calculation of

 8                the amount of damages under this paragraph 3.a., including prejudgment interest, is

 9                $448,455.07.

10             b. Thirty days’ interest on $3,048,598, the amount Yahoo incurred to defend the In re

11                Yahoo Mail Litigation, plus 10% prejudgment interest on that interest pursuant to

12                California Code of Civil Procedure § 3289(b) calculated from the date each invoice

13                was sent to Yahoo by its attorneys in that litigation. The parties agree that the

14                calculation of the amount of damages under this paragraph 3.b., including

15                prejudgment interest, is $35,057.26.

16             c. Thirty days’ interest on $2 million, the covered portion of the amount Yahoo paid to

17                settle the In re Yahoo Mail Litigation, plus 10% prejudgment interest on that interest

18                pursuant to California Code of Civil Procedure § 3289(b) calculated from the date of

19                payment. The parties agree that the calculation of the amount of damages under this

20                paragraph 3.c., including prejudgment interest, is $20,613.25.

21             d. $618,380 in attorney fees incurred in this action, pursuant to Brandt v. Superior

22                Court, 37 Cal. 3d 813 (1985).

23        4.      As the prevailing party, Yahoo is entitled to recover its costs subject to Federal Rule

24                of Civil Procedure 54(d) and 28 U.S.C. § 1920. Yahoo shall submit a bill of costs

25                within 14 days from the date of entry of this judgment.

26   IT IS SO ORDERED.
27
                                                                EDWARD J. DAVILA
28                                                              United States District Judge




                                                     4
